Exhibit 10.1

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is made and entered into
this 7th day of July, 2017 (the “Effective Date”), between Icagen, Inc. f/k/a
Caldera Pharmaceuticals, Inc. (“Icagen”) and Dr. Benjamin Warner, an individual
residing in [#####] (“Warner”). Icagen and Warner may be referred to herein
individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, there exists a certain employment agreement dated March 15, 2017
between Icagen and Warner, as modified by a side letter agreement on December
22, 2015 (the “Employment Agreement”);

 

WHEREAS, Warner serves as a director on Icagen’s Board of Directors;

 

WHEREAS, Warner and Icagen are engaged in certain disputes;

 

WHEREAS, solely for the purposes of avoiding the risk, distraction and expense
of litigation, and without either Party admitting but expressly denying all
allegations of wrongdoing asserted by the other Party, the Parties have reached
an agreement to settle all disputes on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, and other good and valuable consideration, the
receipt arid adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.            Termination of Employment Agreement. Warner hereby resigns from
all positions of employment that he has at Icagen, effective immediately, and
the Employment Agreement is hereby terminated.

 

2.            Resignation from Board of Directors. Warner hereby resigns from
his position as director on Icagen’s Board of Directors.

 

3.            Payment. Warner agrees and represents that he has received all
amounts due from Icagen, including but not limited to all wages, salaries,
bonuses, benefits, vacation pay and other amounts earned and accrued, less
applicable deductions, and that Icagen has no obligation to pay any additional
amounts other than the payments described immediately hereafter in this Section
3 of this Agreement. Notwithstanding the fact that Warner is no longer an
employee of Icagen, Icagen shall continue to pay Warner whatever portion of his
salary would have become due and owing to him under the Employment Agreement in
accordance with its standard employee payment policies. All sums paid herein
shall be paid by wire transfer directed to:

 

Routing number: [#########]

 

Account number: [#########]

 

Bank Address: [#########]

 



 

 

 

In addition, Icagen shall pay for the removal of the waste located at its former
offices in Los Alamos, New Mexico, all waste removal arrangements to be made by
Warner within the next month.

 

4.            Mutual Releases.

 

(a)             Upon the Effective Date: (i) the Warner Releasors, (as defined
below), shall, and shall be deemed to, fully, finally, unconditionally,
irrevocably and forever remise, release and discharge and shall forever be
enjoined from prosecuting directly, derivatively, representatively or in any
other capacity, each and every Warner Released Claim (as defined below) against
any of the Icagen Releasors (as defined below); and (ii) the Icagen Releasors
(as defined below) shall, and shall be deemed to, fully, finally,
unconditionally, irrevocably and forever remise, release and discharge and shall
forever be enjoined from prosecuting directly, derivatively, representatively or
in any other capacity, each and every Icagen Released Claim (as defined below)
against any of the Warner Releasors (as defined below).

 

(b)             “Warner Releasors” means Warner, on behalf of himself, and his
heirs, executors, administrators, successors, assigns, spouses, ancestors,
progeny, and for each of them their respective attorneys, past and present
business organizations of any kind including but not limited to corporations,
limited liability corporations, limited partnerships, limited liability
partnerships, business trusts, real estate investment trusts, as well as all
nonprofit organizations and any and all other entities in which any of the
foregoing persons and entities has a controlling interest, and including but not
limited to each of such entities’ officers, directors, partners, limited
partners, shareholders, members, employees, servants, attorneys (including both
in-house and outside attorneys), agents, predecessors, successors, affiliates
and assigns and any and all other entities in which any of the foregoing persons
and entities has a controlling interest, as well as any and all trusts for which
any of the foregoing persons is a beneficiary or serves as trustee, executor or
administrator.

 

(c)             “Warner Released Claims” means any and all claims, debts,
demands, rights, contracts, obligations, promises, agreements, disputes,
disagreements, actions, or causes of action, suits, demands, losses (including
lost opportunities) , expenses or liabilities whatsoever (including, but not
limited to, any claims for damages of any nature including but not limited to
compensatory damages, punitive damages, exemplary damages and consequential
damages, costs, interest, attorneys’ fees, expert or consulting fees, equitable
or injunctive relief and any other costs, expenses or liability whatsoever),
whether based on federal, state, local, statutory or common law or any other
law, domestic or foreign, or any other rule or regulation, including but not
limited to claims arising under the National Labor Relations Act, Title VII of
the Civil Rights Act (“Title VII”), the Americans with Disabilities Act (“ADA”),
Genetic Information Nondiscrimination Act of 2008 (“GINA”), Uniformed Services
Employment and Reemployment Rights Act (“USERRA”), the Employee Retirement
Income Security Act (“ERISA”) (excluding any claims for accrued, vested
benefits), and the New Mexico Human Rights Act (the NMHRA”), whether fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, at law or in
equity, matured or unmatured, whether class, derivative, or individual in
nature, including both known claims and Unknown Claims (defined below), from the
beginning of time to the Effective Date, that the Warner Releasors have, could
have, or could assert in any forum against any of the Icagen Releasors, with the
sole exception of any claim arising under the Age Discrimination in Employment
Act of 1967 (the “ADEA Claims”). This release does not operate to terminate
Warner’s ownership of any Icagen securities.

 



 2 

 

 

(d)           “Icagen Releasors” means Icagen and its past, present, and future
parents, subsidiaries, divisions, affiliates, and each of the foregoing’s
employees, members, managing members, shareholders, partners, general partners,
limited partners, partnerships, principals, officers, directors, attorneys
(including both in-house and outside attorneys), advisors, trustees,
administrators, auditors, accountants, fiduciaries, consultants,
representatives, and principals and agents of each of them, and the
predecessors, estates, heirs, executors, trusts, trustees, administrators,
successors and assigns and any person or entity which is or was related to or
affiliated with any of the foregoing or in which any of the foregoing persons
and entities has or had a controlling interest and the past, present and future
employees, members, shareholders, partners, partnerships, principals, officers,
directors, attorneys (including both in-house and outside attorneys), advisors,
trustees, administrators, fiduciaries, consultants, representatives, accountants
and auditors, insurers, and agents of each of them.

 

(e)           “Icagen Released Claims” means any and all claims, debts, demands,
rights, contracts, obligations, promises, agreements, disputes, disagreements,
actions, or causes of action, suits, demands, losses (including lost
opportunities) , expenses or liabilities whatsoever (including, but not limited
to, any claims for damages of any nature including but not limited to
compensatory damages, punitive damages, exemplary damages and consequential
damages, costs, interest, attorneys’ fees, expert or consulting fees, equitable
or injunctive relief and any other costs, expenses or liability whatsoever),
whether based on federal, state, local, statutory or common law or any other
law, domestic or foreign, or any other rule or regulation, whether fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, at law or in
equity, matured or unmatured, whether class, derivative, or individual in
nature, including both known claims and Unknown Claims (defined below), from the
beginning of time to the Effective Date, that the Icagen Releasors have, could
have, or could assert in any forum against any of the Warner Releasors.

 

(f)           “Releasing Parties” means the Warner Releasors and the Icagen
Releasors together.

 

(g)          “Released Claims” means the Warner Released Claims and the Icagen
Released Claims together.

 

(h)           “Unknown Claims” means any and all claims, rights or causes of
action or liabilities whatsoever, whether based on federal, state, local,
statutory or common law or any other law, rule or regulation, domestic or
foreign, which any of the Releasing Parties does not know or suspect to exist in
his, her or its favor as of the Effective Date, which, if known by him, her or
it, could have been asserted in any forum by any of the Releasing Parties
against any of the other Releasing Parties even if unknown at the time of
execution of this Agreement. With respect to any and all Released Claims, the
Parties stipulate and agree that upon the Effective Date, the Releasing Parties
shall expressly waive any and all provisions, rights and benefits conferred by
Cal. Civ. Code § 1542 and any law of any state or territory of the United
States, or principle of common law, which is similar, comparable, or equivalent
to Cal. Civ. Code § 1542. Cal. Civ. Code § 1542 provides

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 



 3 

 

 

The Releasing Parties or any of them may hereafter discover facts in addition to
or different from those which he, she or it now knows or believes to be true
with respect to the subject matter of the Released Claims, but the Releasing
Parties shall expressly fully, finally and forever settle and release any and
all Released Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether concealed or hidden, which now exist, or heretofore have
existed, upon any theory of law or equity now existing or coming into existence
in the future, including but not limited to, conduct which is negligent,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts. The Releasing Parties acknowledge that the inclusion of
“Unknown Claims” in the definition of Released Claims was separately bargained
for and was a key element of the settlement of the Action.

 

(i)       Nothing in this Paragraph 4 shall be construed to limit the Parties’
obligations under this Agreement or any Party’s ability to bring suit to enforce
any provision of this Agreement.

 

5.             Compromise. The Parties agree that this Agreement is in
compromise and settlement of a dispute between them, and it shall not be
considered as an admission of the truth or correctness of any claim allegation
against them, or of fault or liability by them, each Party denying any fault or
liability.

 

6.             Full and Independent Knowledge. Each of the Parties represents
that it has been represented by separate counsel of its choice in connection
with the preparation and review of this Agreement, its representative has
specifically discussed, or had the opportunity to specifically discuss, with
such attorney the meaning and effect of this Agreement, and that its
representative has carefully read and understands the scope and effect of each
provision contained herein.

 

7.             Warranties. Each of the Parties represents and warrants that it
has full power and authority to enter into and perform this Agreement. Each of
the Parties further represents and warrants that it has not heretofore assigned,
transferred, encumbered or otherwise conveyed, or purported to assign, transfer,
encumber or otherwise convey, in whole or in part, to any person or entity, any
Released Claims released hereunder.

 

8.             Forbearance From Suit

 

(a)          Icagen, and all persons acting by, through, under or in concert
with it, hereby promise, covenant and agree not to initiate, file or otherwise
commence, assert, bring, join, participate in, or otherwise maintain against the
Warner Releasors, in any court, agency, or other tribunal in any jurisdiction,
either directly or indirectly, any claim which they now have, own or hold or
claim to have, own or hold, or at any time heretofore had, owned or held, or
claimed to have had, owned or held, or may hereinafter have, own or hold, or
claim to have, own or hold against the Warner Releasors, arising out of, based
upon, or relating to the Warner Released Claims.

 

(b)          Warner , and all persons acting by, through, under or in concert
with it, hereby promise, covenant and agree not to initiate, file or otherwise
commence, assert, bring, join, participate in, or otherwise maintain against the
Icagen Releasors, in any court, agency, or other tribunal in any jurisdiction,
either directly or indirectly, any claim which they now have, own or hold or
claim to have, own or hold, or at any time heretofore had, owned or held, or
claimed to have had, owned or held, or may hereinafter have, own or hold, or
claim to have, own or hold against the Icagen Releasors arising out of, based
upon, or relating to the Icagen Released Claims.

 





 4 

 

 

9.            Miscellaneous.

 

(a)           This Agreement shall be construed in accordance with and governed
by the laws of the State of North Carolina, United States of America, without
regard to conflict of laws provisions. The Parties agree that the sole and
exclusive venue for disputes arising out of, related to and/or connected with
this Agreement shall be the state courts situated in the State of North
Carolina.

 

(b)           The Parties agree that this Agreement may be executed in
counterparts and that a copy signed by a Party will be fully enforceable against
such Party. This Agreement, and documents relating to this Agreement, may be
executed and transmitted by facsimile, email or any other electronic means.

 

(c)           This document, together with the Settlement Agreement and ADEA
Release between Warner and lcagen dated July 7, 2017, contains the entire
agreement between the Parties hereto with respect to the subject matter hereof,
and supersedes and cancels all previous agreements, contracts, covenants,
commitments, obligations, and writings between the parties pertaining to the
subject matter hereof. Each of the Parties further represents that no other
understandings, statements, promises, or inducements contrary to the terms of
this Agreement, whether oral or written, exist, and that he/it does not rely and
has not relied upon any representation or statement made by another Party or any
of their representatives with regard to the subject matter of this Agreement
(other than those representations and statements made in this Agreement).

 

(d)           This Agreement shall be construed as a whole, according to its
fair meaning, and shall not be construed strictly for or against any of the
Parties hereto.

 

(e)           This Agreement may not be amended, altered, modified or waived, in
whole or in part, except in a writing executed by the Parties to this Agreement.

 

(f)            If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions shall not be
impaired thereby.

 

(g)           The failure of any Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 



 5 

 

 

IN WITNESS WHEREOF, the Parties have each executed this Agreement as of the date
first set forth above.

 

ICAGEN, INC. f/k/a  

DR. BENJAMIN WARNER

CALDERA PHARMACEUTICALS, INC.

          By: /s/ Richard Cunningham    /s/ Benjamin Warner   RICHARD
CUNNINGHAM      Title: CEO             Agreed as to form:             By: /s/
Michael Blanchard     Title: Counsel for Icagen, Inc. f/k/a       Caldera
Pharmaceuticals, Inc.    

 

 

6



 

 